Case 2:21-cv-05070-SVW-KES Document 9 Filed 09/15/21 Page 1 of 5 Page ID #:334



  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11    OSCAR RODRIGUEZ JR.,                           Case No. 2:21-cv-05070 SVW (KES)
 12                   Petitioner,
                                                      ORDER TO SHOW CAUSE WHY
 13       v.
                                                       PETITION SHOULD NOT BE
 14    CRAIG KOENIG, Warden,                             DISMISSED AS MIXED
 15                   Respondent.
 16
 17
 18                                              I.
 19                                      BACKGROUND
 20            On June 22, 2021, Oscar Rodriguez Jr. (“Petitioner”) constructively filed a
 21   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
 22   U.S.C. § 2254. (Dkt. 1 [“Petition”]) Petitioner challenges his conviction for first-
 23   degree murder. (Id. at 2.) The Petition raises the following grounds for relief:
 24   (1) insufficiency of the evidence, (2) ineffective assistance of counsel,
 25   (3) instructional error, (4) prosecutorial misconduct, and (5) cumulative error. (Id.
 26   at 3.)
 27            On August 11, 2021, Respondent filed a motion to dismiss, and lodged
 28   documents (“LD”) from Petitioner’s state proceedings, arguing that the Petition

                                                  1
Case 2:21-cv-05070-SVW-KES Document 9 Filed 09/15/21 Page 2 of 5 Page ID #:335



  1   should be dismissed because Ground Five is unexhausted. (Dkt. 7, 8.) Pursuant to
  2   the Court’s Order Requiring Response to Habeas Petition, Petitioner’s opposition to
  3   the motion to dismiss was due August 31, 2021. (Dkt. 5 at ¶ 5.) As of the date of
  4   this Order to Show Cause, no opposition has been filed.1
  5                                              II.
  6                                   LEGAL STANDARD
  7         The United States Supreme Court follows a rule of “total exhaustion,”
  8   requiring that all claims in a habeas petition be exhausted before a federal court
  9   may grant the petition. See Rose v. Lundy, 455 U.S. 509, 522 (1982). If all or
 10   some of the claims have not been exhausted, then the petition is subject to
 11   dismissal. Id.
 12         To satisfy the exhaustion requirement, a habeas petitioner must fairly present
 13   his federal claims in the state courts in order to give the State the opportunity to
 14   pass upon and correct alleged violations of the petitioner’s federal rights. Duncan
 15   v. Henry, 513 U.S. 364, 365 (1995) (per curiam). Exhaustion requires that a
 16   petitioner’s claims be fairly presented to the highest court in a state court system
 17   even if that court’s review is discretionary. O’Sullivan v. Boerckel, 526 U.S. 838,
 18   845–47 (1999); James v. Giles, 221 F.3d 1074, 1077 n.3 (9th Cir. 2000). For a
 19   petitioner in California state custody, this generally means the petitioner must have
 20   fairly presented his claims to the California Supreme Court. See O’Sullivan, 526
 21   U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882,
 22   888 (9th Cir. 1999) (applying O’Sullivan to California). A petitioner has the
 23   burden of demonstrating that he has exhausted available state remedies. See, e.g.,
 24   Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir. 1982).
 25         Pursuant to the Anti-Terrorism and Effective Death Penalty Act of 1996
 26   (“AEDPA”), all federal habeas petitions are subject to a one-year statute of
 27   1
       If Petitioner has subsequently mailed his opposition brief, he may disregard this
 28   Order to Show Cause.

                                                 2
Case 2:21-cv-05070-SVW-KES Document 9 Filed 09/15/21 Page 3 of 5 Page ID #:336



  1   limitations, and claims not exhausted and presented to the federal court within the
  2   one-year period are forfeited. 28 U.S.C. § 2244(d). Under Rhines v. Weber, 544
  3   U.S. 269 (2005), a district court has discretion to stay a petition to allow a petitioner
  4   to exhaust his claims in state court without running afoul of AEDPA’s one-year
  5   statute of limitations period. Id. at 273–75. A district court may stay a petition if:
  6   (1) the petitioner has good cause for his failure to exhaust his claims; (2) the
  7   unexhausted claims are potentially meritorious; and (3) there is no indication that
  8   the petitioner intentionally engaged in dilatory tactics. Id. at 278.
  9         Alternatively, the Court may grant a stay under Kelly v. Small, 315 F.3d
 10   1143 (9th Cir. 2003), which does not have the Rhines “good cause” requirement.
 11   See King v. Ryan, 564 F.3d 1133, 1135 (9th Cir. 2009). A Kelly stay and abeyance
 12   requires compliance with the following three-step procedure: (1) petitioner files an
 13   amended petition deleting his unexhausted claims; (2) the district court “stays and
 14   holds in abeyance the amended, fully exhausted petition, allowing petitioner the
 15   opportunity to proceed to state court to exhaust the deleted claims”; and
 16   (3) petitioner must subsequently seek to amend the federal habeas petition to
 17   reattach “the newly-exhausted claims to the original petition.” Id. at 1135. Under
 18   Kelly, however, the petitioner is only allowed to amend newly-exhausted claims
 19   back into his federal petition if the claims are timely under the AEDPA or “relate
 20   back” to the exhausted claims in the pending petition. Id. at 1140–41; see also
 21   Mayle v. Felix, 545 U.S. 644, 662–64 (2005); Stein v. Director of Corrections, No.
 22   05-1592, 2009 U.S. Dist. LEXIS 114016, 2009 WL 4755727 (E.D. Cal. Dec. 8,
 23   2009).
 24                                             III.
 25                                       DISCUSSION
 26         Ground Five raised in the present Petition appear to be unexhausted. In
 27   Ground Five, Petitioner claims that his due process rights were violated by the
 28   cumulative effect of the errors alleged in Grounds One through Four of the Petition

                                                 3
Case 2:21-cv-05070-SVW-KES Document 9 Filed 09/15/21 Page 4 of 5 Page ID #:337



  1   as well as instructional error on unanimity, burden shifting by the trial court during
  2   jury selection, and improper denial of pretrial discovery. (Pet. at 3; Dkt. 3 at 14–
  3   17.) In his petition for review in the California Supreme Court, Petitioner also
  4   presented a cumulative error claim, but the errors that formed the basis of that claim
  5   did not include instructional error on unanimity or improper denial of pretrial
  6   discovery. (LD 2 at 48.) While Petitioner raised an instructional error on
  7   unanimity on direct appeal in the California Court of Appeal (LD 1 at 27–32), he
  8   did not include the claim in his petition for review in the California Supreme Court
  9   (LD 2). As to the claim of improper denial of pretrial discovery, it was alleged in
 10   Argument VI of the petition for review (LD 2 at 49–54), but the cumulative error
 11   claim in the petition for review was based exclusively on the errors alleged in
 12   Arguments I through IV of the petition for review (id. at 48). In sum, the
 13   cumulative error claim in the instant Petition encompasses errors that were not
 14   included in the cumulative error claim in the petition for review in the California
 15   Supreme Court.
 16                                            IV.
 17                                       CONCLUSION
 18         IT IS HEREBY ORDERED that, on or before October 15, 2021, Petitioner is
 19   ordered to show cause why the Petition should not be dismissed as mixed. In
 20   response to this Order to Show Cause, Petitioner should do one of the following:
 21         (1) State that Petitioner would like to proceed only with the exhausted
 22   claims2 (Grounds 1, 2, 3, and 4),
 23         (2) Explain when/how Petitioner believes Ground 5 was exhausted in state
 24   court, or
 25
 26   2
       The Court notes that the unexhausted Ground 5 appear to be very similar to other,
 27   exhausted claims raised in the Petition. It therefore appears that Petitioner would
      suffer little prejudice if he decides to dismiss Ground 5 and proceed only on the
 28   exhausted claims.

                                                 4
Case 2:21-cv-05070-SVW-KES Document 9 Filed 09/15/21 Page 5 of 5 Page ID #:338



  1         (3) File a motion to stay this action, to permit him to return to state court to
  2   exhaust Ground 5. As discussed above, a stay may be available under Rhines v.
  3   Weber, 544 U.S. 269 (2005) if Petitioner can show “good cause” for his failure to
  4   exhaust his claims earlier, or under Kelly v. Small, 315 F.3d 1143 (9th Cir. 2003).
  5
  6   DATED: September 15, 2021
  7
  8
                                              ___________________________________
  9
                                              KAREN E. SCOTT
 10                                           UNITED STATES MAGISTRATE JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 5
